Exhibit 10.28 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 15th day of December, 2014, by and between EagleBank, a Maryland chartered commercial bank (the “Bank”), and Lindsey Rheaume (“Executive”). RECITALS: The Bank has retained Executive as Executive Vice President and Chief Lending Officer – Commercial and Industrial of the Bank. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
